DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 7 – 11, 17 and 19 – 22) in the reply filed on 5/6/22 is acknowledged.  The traversal is on the ground(s) that the technical feature of a resin optical waveguide comprising a cladding composed of air surrounding the resin core is a special technical feature that makes a contribution over the prior art. This is not found persuasive because optical waveguides have cores and often have a coating such as cladding and around that cladding is a cladding of air or the cladding is air. Thus the prior art of Masuda et al. (U.S. PG Pub. # 2009/0196066 A1), teaches such a configuration as core is surrounded by air or a cladding and air (par. 0015, 0115, figs. 5 and 6), which shows that the claimed special technical feature in fact does not make a contribution over the prior art. Applicant argues restriction among dependent claims but a restriction among dependent claims has not been made. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 10, 11, 17, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koos et al. (U.S. PG Pub. # 2013/221550 A1).
	In Re claim 7, ‘550 teaches an optical connection structure comprising: a first optical device including a first optical waveguide layer providing a first optical waveguide (50 on 3); a second optical device including a second optical waveguide layer providing a second optical waveguide (50 on 2 or 50 on 4); a resin (claim 15) optical waveguide (20) configured to optically connect the first optical waveguide layer and the second optical waveguide layer (figs. 1, 5, 14), the resin optical waveguide comprising: a resin core (20) composed of a light-transmitting resin; and a cladding composed of air (par. 0039 and 0082, furthermore the claim does not recite that air is in direct contact with the core thus any coating on the core with air surrounding the coating, including a housing, still meets the claimed limitation) surrounding the resin core; and an outer wall structure (10 and 74, fig. 14) having a hollow shape and configured to house the resin optical waveguide.

	In Re claim 10, ‘550 teaches wherein the resin core is optically connected in a thermally insulating manner to the first optical waveguide layer or the second optical waveguide layer by making contact at a side surface of the resin core along a waveguide direction of a core of the optical waveguide of the first optical waveguide layer or the second optical waveguide layer (figs. 2 – 5).

	In Re claim 11, ‘550 teaches wherein both an end surface of the resin core and a connection end surface of a core of the first optical waveguide or the second optical waveguide are formed perpendicular to a waveguide direction and are optically connected through butt coupling (figs. 2 or 3a).

	In Re claim 17, ‘550 teaches an optical connection structure comprising: a first optical device including a first optical waveguide layer of a first optical waveguide (50 on 3); a second optical device including a second optical waveguide layer of a second optical waveguide (50 on 2 or 50 on 4); a resin optical waveguide (claim 15) configured to optically connect the first optical waveguide layer and the second optical waveguide layer, the resin optical waveguide comprising a resin core composed of a light-transmitting resin (20), wherein air surrounds the resin core (par. 0039 and 0082, furthermore the claim does not recite that air is in direct contact with the core thus any coating on the core with air surrounding the coating, still meets the claimed limitation); and an outer wall structure (10 and 74, fig. 14) having a hollow shape and configured to house the resin optical waveguide, wherein the air is disposed between the resin core and the outer wall structure (par. 0039 and pars. 0079 – 0082).

	In Re claim 21, ‘550 teaches wherein the resin core is optically connected in a thermally insulating manner to the first optical waveguide layer or the second optical waveguide layer by making contact at a side surface of the resin core along a waveguide direction of a core of the optical waveguide of the first optical waveguide layer or the second optical waveguide layer (figs. 2 – 5). 

	In Re claim 22, ‘550 teaches wherein both an end surface of the resin core and a connection end surface of a core of the first optical waveguide or the second optical waveguide are formed perpendicular to a waveguide direction and are optically connected through butt coupling (figs. 2 or 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. (U.S. PG Pub. # 2013/221550 A1) in view of Brunner et al. (U.S. PG Pub. # 2015/0078712 A1).
‘550 teaches the structure of claims 7 and 17 but is silent to a support beam configured to support and fix the resin core to an inner wall of the outer wall structure.
‘712 teaches 3D printing support structures (402) of the same material as waveguides (102) so as to prevent an optical waveguide from collapsing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make support structures using a laser beam (30) as taught by ‘712 in the resist material (12) of ‘550 to connect to inner wall (inner side of 10 or 75)  so as to add support to the resin core (20, 21) as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. (U.S. PG Pub. # 2013/221550 A1).

In Re claims 8 and 19, ‘550 teaches the structure of claims 7 and 17, respectively, and part of the outer wall (10) being a polymer substrate and that part of the outer wall (10) containing waveguides (28, par. 0074), but is silent to wherein the outer wall structure is composed of the light-transmitting resin.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer wall of ‘550 composed of the light-transmitting resin so as to allow for writing of the waveguides 28 within the outer wall thereby ensuring accurate alignment with waveguides 20 and 5 and alleviating the step of inserting a waveguide into outer wall part 10 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874